DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has Provisional 62/879,847 filed on 07/29/2019.
This application has been transferred from Examiner Johnson to Examiner Fu.

Status of Claims
	Claims 1-4, 8, 9, 11-19, and 21-23 are currently pending and rejected.	
	Claims 5-7, 10, and 20 are cancelled.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 8, 9, 11-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards performing a multi-level analysis on catastrophic risk exposure of a real-estate portfolio and outputting result.  The concept is clearly related to managing interaction between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another 
Step 1: The claims 1-4, 8, 9, 11-19, and 21-23 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One

storing a plurality of catastrophic event models
receiving a risk exposure analysis request identifying a user portfolio including property locations, catastrophic event information, and an analysis radius representing distance from the catastrophic event
accessing stored catastrophic event information and catastrophic event models
calculate a risk exposure accumulation value
calculate a combined risk exposure accumulation value of adjacent geographic areas
identifying grouping of geographically adjacent geographic areas exceeding a predetermined risk exposure accumulation value
retaining a central geographic area of the geographically adjacent geographic areas as a respective region of interest
generating a buffered analysis zone based on application of a buffered analysis region to the central geographic area
applying a grid comprising a plurality of intermediate points
calculating an intermediate point exposure accumulation value for the respective intermediate point
identifying one or more intermediate points of interest based on the respective intermediate point exposure accumulation value exceeding a calculated risk exposure accumulation value
outputting result of risk exposure analysis
Even though the independent claims 1 and 13 are lengthy, they still follow the same pattern of the ineligible claims in Electric Power Group v. Alstom, because they are directed to a process of obtaining data (i.e. accessing information from database or Internet), analyzing the obtained data (i.e. performing calculations and determinations analogous to human mental processing), and providing result of the analysis (i.e. outputting result of analysis).  Moreover, each of the catastrophic risk exposure analysis can be performed mentally.  The steps of storing models and catastrophic event and outputting result of analysis can be done by writing down the information on paper.  The computer elements (processing circuitry and computer readable memory) are merely extra-solution that automate human processing.  As such, the present claims fall within the Certain Method of Organizing Human Activity grouping and Mental Processing grouping, according to 2019 Revised Patent Subject Matter Eligibility Guidance.  
The novelty of the claimed invention lies entirely in the steps of data analysis, which is in the realm of abstract concept.  No matter how novel the data analysis steps are, they are still describing an abstract concept.  The amended claims do not contain features that are directed to improve computer function or other technology.  Therefore, the claims recite an abstract idea.
Prong Two
MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  
Dependent claims 2-4, 8, 9, 11, 12, 14-19, and 21-23 do not recite any additional element other than the processing circuitry and the memory.  The processing circuitry and the memory also perform the same basic computer functions, such as storing data, receiving request over network, accessing data, performing calculations, automating analytic steps that are analogous to mental processing, and outputting result, in the dependent claims.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.

a non-transitory database storage region storing a plurality of catastrophic event models, wherein each catastrophic event model comprises geo-coded information relevant to a respective catastrophic event of at least one type of catastrophic event (note: “receiving, processing, and storing data” is a basic computer function in MPEP 2106.5(d); specifying what data is being stored, in this case catastrophic event models, does not improve computer function)
receive, from a remote computing device of a user via a network, a risk exposure analysis request identifying a) a user portfolio comprising a plurality of locations, wherein each location of the plurality of locations is associated with a geographically distinct properties in the user portfolio, b) a catastrophic event identification information comprising at least one of i) a type of catastrophic event of the at least one type of catastrophic event, and ii) an identifier corresponding to a particular model of the plurality of catastrophic event models, and c) an analysis radius representing a geographic distance (note: the amended limitations only describe what the risk exposure analysis request is; they are not even steps being performed 
access, from the non-transitory database storage region responsive to the catastrophic event identification information, at least one catastrophic event model of the plurality of catastrophic event models (note: this step merely requires accessing data from database; “receiving, processing, and storing data” is a basic computer function in MPEP 2106.5(d))
calculate, for each location of the plurality of locations using geo-coded information contained in the at least one catastrophic event model, a risk exposure accumulation value indicating an amount of catastrophic risk exposure for a respective geographic area sized based on the analysis radius and surrounding the respective location (note: the computer elements here are still just performing repetitive calculations, which is a basic computer function in MPEP 2106.5(d))
calculate, for each grouping of plurality of groupings of geographically adjacent geographic areas containing a respective two or more locations of the plurality of locations  (note: the computer elements here are still just performing repetitive calculations, which is a basic computer function in MPEP 2106.5(d))
identify, for each grouping of the plurality of groupings, at least one grouping of geographically adjacent geographic areas exceeding a predetermined risk exposure accumulation value (note: the computer 
retain, from the at least one grouping, a central geographic area of the geographically adjacent geographic areas as a respective region of interest of one or more regions of interest (note: retain information is store data, and “receiving, processing, and storing data” is a basic computer function in MPEP 2106.5(d))
There are other minor amendments to the claim steps, but they do not change the functions being performed by the computer elements.  The amended features do not improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  Therefore, the amended claims do not integrate the abstract concept into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a processing circuitry coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as storing data, receiving request over network, accessing data, performing calculations, automating analytic steps that are analogous to mental processing, and outputting result.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the 

Response to Remarks
Applicant's arguments filed on 02/09/2022 with respect to rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argued that the present claims are unlike the claimed invention in Electric Power Group, and instead are similar to the claims in McRO.  Examiner disagrees.  The USPTO’s November 2016 Memorandum discusses the McRO case.  In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using particular computer-implemented rules patent eligible under 35 U.S.C. 101, because the claims were directed to an improvement in computer-related technology (i.e. allowing computer to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators).  As part of its analysis, the McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights and transition parameters between phonemes.  As explained in the specification, human artists did not use the claimed rules, and instead relied on McRO's claims are not focused on a mere automation of known manual process, but on an improvement in computer technology.  The November 2016 Memorandum further discloses two indications that a claim may be directed to an improvement in computer-related technology:
1) a teaching in the specification about how the claimed invention improves a computer or other technology (e.g. McRO court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea).  In contrast, the court in Affinity Labs of TX v. DirecTV relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones directed to an abstract idea.
2) a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention, as opposed to merely claiming the idea of a solution or outcome (e.g., McRO’s claims defined a specific way, namely use of particular rules to set morph weights and transitions through phonemes, to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, and thus were not directed to an abstract idea).  In contrast, Electric Power Group’s claimed method was directed to an abstract idea because it merely presented the results 
	Applicant argued that the amended claims “contain a concrete, inventive solution to the problems of efficiently processing complex geocoded data in a computerized catastrophic risk models and generating accurate risk exposure prediction from those models”.  Examiner points out that Applicant’s own characterization of the claims is not analogous to why McRO’s claims were eligible.  The court found McRo’s claims eligible because McRO’s claimed rules enabled the automation of specific animation tasks that previously could not be automated.  In other words, McRO solves a technical problem of prior automation systems.  More importantly, McRO described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights and transition parameters between phonemes.  As explained in the specification, human artists did not use the claimed rules, and instead relied on subjective determinations to set morph weights and manipulate the animated face to match pronounced phonemes. The present claims do not recite specific rules that are not used by human to enable a computer operation that was not possible prior to the invention.  Instead, the present claims merely use existing computers to automate calculations based on preset models/formulas.  Receiving data over network and performing repetitive calculations are well-understood, routine, and conventional computer functions, according to MPEP 2106.5(d).  
Moreover, the claimed steps can be performed mentally:
storing a plurality of catastrophic event models
receiving a risk exposure analysis request identifying a user portfolio including property locations, catastrophic event information, and an analysis radius representing distance from the catastrophic event
accessing stored catastrophic event information and catastrophic event models
calculate a risk exposure accumulation value
calculate a combined risk exposure accumulation value of adjacent geographic areas
identifying grouping of geographically adjacent geographic areas exceeding a predetermined risk exposure accumulation value
retaining a central geographic area of the geographically adjacent geographic areas as a respective region of interest
generating a buffered analysis zone based on application of a buffered analysis region to the central geographic area
applying a grid comprising a plurality of intermediate points
calculating an intermediate point exposure accumulation value for the respective intermediate point
identifying one or more intermediate points of interest based on the respective intermediate point exposure accumulation value exceeding a calculated risk exposure accumulation value
outputting result of risk exposure analysis
Computer implementation is merely an extra-solution, and the claimed steps are not intended to resolve a computer problem.  As such, the present claims are closer to Electric Power Group v. Alstom, which describe a process of obtaining data, analyzing data, and providing result of the analysis.  
Applicant argued that the specification discloses the claimed processed can be executed in real-time in order to provide an immediate response to a system in put, thereby improving processing speeds and overall system efficiency.  Providing result of calculations in real-time is not sufficient to overcome rejection under 35 U.S.C. 101 in Electric Power Group.  The Electric Power Group court explained:
“The claims in this case specify what information in the power-grid field it is desirable to gather, analyze, and display, including in “real time”; but they do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract ideas.”
Similarly, the present claims do not require anything other than off-the-shelf computer.  As disclosed in paragraph 0082, the present invention can be implemented by general purpose computer.  The present claims do not actually require “real-time” result either.
Applicant also brought CardioNet LLC v. InfoBionic to attention, and argued that the present claims recite a particular improvement in the computer’s capability of processing data stored in a catastrophic risk model.  Examiner disagrees.  The present claims merely perform calculations on stored data using preset models/formulas.  Applicant failed to explain in what way is the computer improved as a tool.  Moreover, Enfish.  The Enfish court relied on the distinction made in Alice between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focuses on "abstract ideas".  In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  But the present claims do not recite any specific improvement similar to Enfish.
For these reasons, Examiner maintains the ground of rejection.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
FEB-2022